          Case 1:17-cv-06903-RJS Document 90 Filed 12/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CHARLES OAKLEY,

                                Plaintiff,

         -v-                                                     No. 17-cv-6903 (RJS)
                                                                       ORDER
 JAMES DOLAN et al.,

                                Defendants.


RICHARD J. SULLIVAN, Circuit Judge:

       As discussed on the record at the pre-motion conference held earlier today, IT IS HEREBY

ORDERED THAT the parties shall comply with the following briefing schedule on their

contemplated motions: (1) by Friday, January 22, 2021, Plaintiff shall file his motion to amend

his complaint and supporting brief, and Defendants shall file their motion for summary judgment

and supporting brief and Rule 56.1 statement; (2) by Friday, February 19, 2021, each party shall

file its opposition to the relevant motions; and (3) by Tuesday, March 2, 2021, each party shall file

its reply brief. In the event that any party wishes to submit video evidence in connection with the

motion for summary judgment, such videos shall be submitted in one of the following readily

accessible file formats: MP4, MOV, WMV, FLV, or AVI.

       IT IS FURTHER ORDERED THAT discovery will be stayed pending the disposition of

                                                          finds that neither party will be prejudiced

by such a stay, as Plaintiff may oppose summary judgment on the grounds that additional discovery

is necessary, pursuant to Federal Rule of Civil Procedure 56(d). See, e.g., Papazian v. Sony Music

Ent., No. 16-cv-

56(d), the Court may order a continuance if a party opposing summary judgment shows by affidavit
            Case 1:17-cv-06903-RJS Document 90 Filed 12/22/20 Page 2 of 2




that it c

marks and alteration omitted)).

SO ORDERED.

Dated:          December 22, 2020
                New York, New York
                                              ____________________________________
                                              RICHARD J. SULLIVAN
                                              UNITED STATES CIRCUIT JUDGE
                                              Sitting by Designation




                                          2
